t c memo united_states tax_court lorraine c boyd and marvin t boyd petitioners v commissioner of internal revenue respondent docket no 1780-12l filed date lorraine c boyd and marvin t boyd pro sese sze wan florence char for respondent memorandum opinion wells judge this case is before the court on respondent’s motion to dismiss for lack of jurisdiction respondent’s motion for summary_judgment pursuant to rule and petitioners’ cross-motion for summary_judgment in their petition petitioners ask us to review the determination of respondent’s appeals_office to proceed with collection actions with respect to petitioners’ tax_liability for their tax_year background the facts set forth below are based upon examination of the pleadings moving papers responses and attachments petitioners resided in new jersey at the time they filed their petition petitioners failed to file an income_tax return for their tax_year on date respondent prepared a substitute for return for petitioner lorraine boyd petitioner wife for her tax_year on date respondent sent to petitioner wife a notice_of_deficiency via certified mail addressed to the same address she listed in her petition to this court on date respondent assessed against petitioner wife tax of dollar_figure on date respondent sent petitioner wife a letter final notice_of_intent_to_levy and notice of your right to a hearing to inform her that respondent intended to levy to collect her unpaid tax_liability for her tax unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times and rule references are to the tax_court rules_of_practice and procedure year on date respondent received from both petitioner wife and petitioner marvin boyd petitioner husband a timely form request for a collection_due_process or equivalent_hearing levy form the levy form listed the names of both petitioners as requesting a hearing even though the letter was addressed to petitioner wife only additionally the levy form indicated that petitioners requested a hearing to discuss their through tax years even though the notice_of_deficiency and letter covered only the tax_year petitioners did not request any collection alternatives or advance any challenges to their underlying liability on the levy form despite petitioners’ filing of the levy form on date respondent issued a levy on petitioner wife’s wages before respondent was able to garnish any of petitioner wife’s wages the date levy was released on date on date petitioners and respondent entered into an installment_agreement requiring that petitioners pay dollar_figure per month to satisfy petitioner wife’s outstanding liability for installment_agreement petitioners made the initial payment pursuant to the installment_agreement by a check for dollar_figure that was dated date and cleared the bank on date on april respondent entered petitioners’ initial payment of dollar_figure in his records no additional payments were made in accordance with the installment_agreement and petitioner wife’s account reverted to collection status on date respondent issued to petitioner wife a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 nftl petitioner wife was also charged dollar_figure in connection with the filing of the nftl on date petitioners sent respondent a timely form lien form requesting a hearing in response to the nftl like the levy form the lien form listed the names of both petitioners as requesting a hearing even though the nftl was addressed to petitioner wife only on the lien form petitioners indicated that they wished to discuss their tax_year only and requested an installment_agreement and withdrawal of respondent’s nftl in the light of the installment_agreement into which petitioners and respondent previously had entered on date the same date as that of the letter on date petitioners filed a joint income_tax return for their tax_year reporting a tax_liability of dollar_figure on date respondent assessed an additional tax_liability of dollar_figure for petitioners’ tax_year on date respondent inadvertently issued to petitioner wife’s employer a levy on petitioner wife’s wages and to petitioner wife’s bank a levy on any amounts deposited respondent released the wage levy on date neither petitioners nor respondent believe that respondent garnished any wages as a result of the wage levy regarding the bank levy respondent received a response to the levy from petitioner wife’s bank stating that it had no records regarding petitioner wife on date settlement officer p r brewton so brewton employed in respondent’s appeals_office received petitioners’ case for review on date so brewton sent petitioners a letter to notify them of the release of the wage levy and the bank levy the date letter which was addressed to petitioner wife also notified her that so brewton had scheduled a collection_due_process_hearing cdp hearing via telephone conference for date petitioners were informed that if petitioner wife wished to reschedule or preferred a face-to-face hearing she was to notify so brewton by date so brewton also informed petitioner wife that in order to discuss collection alternatives at the hearing petitioner wife would need to complete a form 433-a collection information statement for wage earners and self- employed individuals and provide supporting documentation by october additionally petitioner wife was informed that she would be required to file all required federal tax returns neither petitioner wife nor petitioner husband submitted a form 433-a or any supporting documentation on date petitioner husband called so brewton to request a day continuance of the cdp hearing petitioner husband stated that he had requested assistance from the taxpayer_advocate_service and that petitioner wife had traveled to florida to care for her mother who was having surgery so brewton informed petitioner husband that she could not speak with him as he did not have a power_of_attorney for petitioner wife’ sec_2002 tax_year petitioner husband then called petitioner wife to include her in the conference call with so brewton so brewton denied the request for a 30-day continuance but rescheduled the cdp hearing for date when petitioner wife was expected to return from florida so brewton also informed petitioners that the taxpayer_advocate_service had no jurisdiction over respondent’s appeals_office and that the appeals_office would resolve all issues with respect to petitioner wife’s outstanding tax_liability on date the date of the original cdp hearing petitioners again called so brewton during the call so brewton informed petitioners and petitioner wife acknowledged that the call constituted her cdp hearing so brewton addressed petitioner wife’s questions and concerns and concluded the call by informing petitioners that she would issue a notice_of_determination to sustain the collection actions because among other reasons petitioner wife had failed to provide either the form 433-a or supporting financial documentation on date so brewton issued a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination to sustain respondent’s collection actions the notice_of_determination was addressed only to petitioner wife discussion i respondent’s motion to dismiss for lack of jurisdiction on date respondent filed a motion to dismiss for lack of jurisdiction as to petitioner husband respondent contends that no notice_of_determination sufficient to confer jurisdiction on the court pursuant to sec_6320 and sec_6330 had been sent to petitioner husband with respect to hi sec_2002 tax_year the court’s jurisdiction to review a collection action is dependent on the issuance of a valid notice_of_determination and a timely petition for review sec_6330 114_tc_492 petitioners contend that they have filed joint tax returns annually since they were married in including their return for their tax_year apparently suggesting that respondent must pursue collection actions against both petitioners in support of their contention petitioners cite sec_6013 which provides that if a joint_return is made the tax shall be computed on the aggregate income and the liability with respect to the tax shall be joint_and_several we disagree with petitioners’ contention sec_6330 does not require the commissioner to treat a husband and wife who have filed a joint_return as a single_person for purposes of the sec_6330 provisions 116_tc_263 indeed petitioners’ argument conflicts with sec_6013 see moorhous v commissioner t c pincite a husband and wife are treated as jointly and severally liable for the tax due on a joint_return and consequently the commissioner may elect to pursue one or both spouses for the collection of the tax id petitioners also contend that respondent must pursue them jointly because petitioner husband requested to be included in the cdp hearing and the instant judicial proceeding in petitioners’ date letter he signed the levy form and lien form and respondent acknowledged his request by sending mail addressed to both petitioners we also reject this contention neither petitioners’ date letter or forms nor respondent’s letters in response constitute a valid notice_of_determination that confers jurisdiction upon this court with respect to petitioner husband in the absence of a determination with respect to petitioner husband from respondent’s appeals_office there is no basis for this court’s jurisdiction under sec_6330 see sec_6330 offiler v commissioner t c pincite snyder v commissioner tcmemo_2011_6 tax ct memo lexis at accordingly we will grant respondent’s motion to dismiss for lack of jurisdiction as to petitioner husband ii parties’ motions for summary_judgment summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials and may be granted where there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule a and b fla peach corp v commissioner 90_tc_678 the moving party bears the burden of proving that there is no genuine dispute as to any material fact and factual inferences are viewed in the light most favorable to the nonmoving party 98_tc_518 aff’d 17_f3d_965 7th cir however the party opposing summary however we note that respondent must afford petitioner husband all rights and protections allowed under law including if requested a cdp hearing and a separate notice_of_determination before pursuing collection actions against him for tax assessed against petitioners for their tax_year judgment must set forth specific facts that show a genuine dispute as to some material fact exists and may not rely merely on allegations or denials in the pleadings rule d see also 477_us_317 87_tc_1213 because the parties do not dispute any of the material facts we conclude that the instant case is ripe for summary_judgment we have jurisdiction over this matter with respect to petitioner wife because she filed a timely petition for review in response to respondent’s valid notice_of_determination to proceed with collection see sec_6330 if the validity of the underlying tax_liability is not properly in issue we will review the appeals office’s determination for abuse_of_discretion 114_tc_176 however where the validity of the underlying tax_liability is properly in issue we will review that matter de novo id a underlying liability pursuant to sec_6321 the federal government obtains a lien against all property and rights to property whether real or personal of any person liable for federal taxes upon demand for payment and failure to pay see 122_tc_287 however sec_6320 requires the commissioner to give a taxpayer written notice of the filing of a notice of federal_tax_lien upon that taxpayer’s property the notice of filing must inform the taxpayer of the right to request a hearing with the commissioner’s appeals_office sec_6320 similarly if a taxpayer fails to pay any federal_income_tax liability after notice_and_demand sec_6331 authorizes the commissioner to collect the tax_liability by levy on the taxpayer’s property sec_6330 provides that no levy may be made on any property or right to property of any taxpayer unless the commissioner has notified the taxpayer in writing of the right to a hearing under sec_6330 before levy is made petitioner wife requested cdp hearings in response to both the letter and the nftl neither the levy form nor the lien form that petitioners sent to respondent mentioned any challenge to petitioner wife’s underlying liability for her tax_year but viewing the facts in the light most favorable to petitioner wife we believe that she did question the underlying tax_liability for her tax_year during her cdp hearing teleconference in her petition petitioner wife contends that her tax_liability for should have been we note that in the levy form petitioners challenged the underlying liability with respect to their tax_year however petitioners’ tax_liability for their tax_year was the subject of a previous case before the court and has been satisfied paid out of the dollar_figure wrongfully confiscated by the irs from tax years and to pay a wrongfully determined tax_liability for however respondent contends that petitioner wife can no longer challenge the underlying liability because she had a prior opportunity to do so we agree with respondent sec_6330 governs the conduct of a hearing requested by a taxpayer pursuant to sec_6320 and sec_6330 sec_6330 requires the appeals officer to obtain verification that applicable legal requirements and or administrative procedures have been met at the hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy including petitioner wife does not contend that she directed respondent to apply overpayments from her and tax years against her outstanding liability for her tax_year and that respondent erred in misapplying those funds against an outstanding liability for her tax_year instead petitioner wife contends that the tax_liability for her tax_year was incorrect and that respondent should not have applied any amounts from her and tax years against the tax_liability that she contends does not exist she contends that those amounts should therefore apply against any outstanding liability for her tax_year petitioner wife’s contention is without merit as noted above petitioners’ tax_liability for their tax_year was the subject of a previous tax_court case that was dismissed for lack of jurisdiction on date and has been satisfied see boyd v commissioner docket no 6060-04s moreover respondent may apply overpayments that are due to petitioners for their and tax years against outstanding tax_liabilities for any of petitioners’ other tax years see sec_6402 boyd v commissioner tcmemo_2000_16 wl at respondent was authorized under sec_6402 to apply petitioner’s refunds against an outstanding liability for any taxable_year and was under no obligation to apply any or all of petitioner’s refunds solely against petitioner’s liabilities for the years in issue appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives sec_6330 issues relating to the underlying tax_liability may not be raised if the taxpayer has received a notice_of_deficiency or the taxpayer otherwise had an opportunity to dispute the tax_liability see sec_6330 when evaluating whether a taxpayer received a notice_of_deficiency a presumption of official regularity and delivery arises if the record reflects that a notice_of_deficiency was properly mailed to the taxpayer 114_tc_604 proper mailing includes mailing by certified mail to the taxpayer’s last_known_address id where the presumption of official regularity and delivery arises receipt of the notice_of_deficiency will be presumed in the absence of clear evidence to the contrary id a notice_of_deficiency was issued to petitioner wife for her tax_year on date and sent to her via certified mail on date addressed to the same address she listed in her petition to this court petitioner wife does not contend that she did not receive the notice_of_deficiency or that it was not sent to her last_known_address and she did not file a petition in the tax_court in response to that notice_of_deficiency accordingly we conclude that petitioner wife had the opportunity to dispute the underlying liability and did not do so consequently petitioner wife may not raise issues relating to the underlying tax_liability b abuse_of_discretion because the validity of the underlying tax_liability is not properly in issue we will review respondent’s determination for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite in reviewing for abuse_of_discretion we will reject the determination of the appeals_office if the determination was arbitrary capricious or without sound basis in fact or law see rule a 125_tc_301 aff’d 469_f3d_27 1st cir however we do not substitute our judgment for that of the appeals_office and we do not decide independently whether we believe the levy or the nftl should be withdrawn see murphy v commissioner t c pincite instead we consider whether in the course of making its determination respondent’s appeals_office verified that the requirements of applicable law and administrative procedure have been met considered any relevant issue raised by the taxpayer that relates to the unpaid tax or the proposed levy including any collection alternative and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary see sec_6330 - we review petitioner wife’s contentions in turn denial of face-to-face hearing and collection alternative in her petition petitioner wife contends that respondent’s appeals_office abused its discretion by denying her a face-to-face hearing respondent contends that petitioner wife never requested a face-to-face hearing but if she had petitioner wife still would not have been entitled to a face-to-face hearing because she did not provide the requested form 433-a or supporting financial information we agree with respondent although a sec_6330 hearing may consist of a face-to-face conference a proper hearing may also occur by telephone or by correspondence under certain circumstances barry v commissioner tcmemo_2011_127 wl at citing 115_tc_329 sec_301_6330-1 q a-d6 proced admin regs requests for a face-to-face cdp hearing in order to discuss a collection alternative will not be granted unless throughout their pleadings motions responses and conversations with respondent petitioners make general arguments as to their other tax years or as to petitioner husband none of which are before us we do not further address those contentions other taxpayers would be eligible for the alternative in similar circumstances sec_301_6330-1 q a-d8 proced admin regs to be eligible for a collection alternative the taxpayer must provide required returns make required deposits of tax and provide requested financial information including form 433-a to the appeals_office id see also rivas v commissioner tcmemo_2012_20 wl at williams v commissioner tcmemo_2008_173 wl at on her lien form petitioner wife requested an installment_agreement so brewton requested petitioner wife to submit a form 433-a and supporting documentation by date if she wished to discuss collection alternatives petitioner wife never submitted a form 433-a or supporting financial information and therefore she was not eligible for a collection alternative consequently respondent’s appeals_office did not abuse its discretion by denying petitioner wife’s request for a face-to-face hearing if in fact she ever made such a request refusal to grant continuance petitioner wife contends that respondent’s appeals_office abused its discretion when it denied her request for a continuance of the cdp hearing while an appeals officer’s unreasonable denial of a request for more time to submit financial information or other evidence may be an abuse_of_discretion see shanley v commissioner tcmemo_2009_17 wl at see also sullivan v commissioner tcmemo_2012_337 at we conclude that the denial by the appeals_office was not an abuse_of_discretion petitioner wife learned of the cdp hearing scheduled for date when she received the date letter from so brewton the date letter clearly informed petitioner wife that she should make any requests to reschedule the cdp hearing by date petitioner wife did not request rescheduling of the cdp hearing until date just one day before the scheduled hearing date at that time petitioner wife requested rescheduling for days later because she was in florida with her mother who was having surgery so brewton declined to reschedule the cdp hearing for days later but instead rescheduled the cdp hearing for date when petitioner wife was expected to return from florida on date despite receiving the extension petitioner wife on her own accord called so brewton to discuss her outstanding liability the letter and the nftl during the telephone conference call so brewton made clear that the conversation would constitute petitioner wife’s cdp hearing and that all of her issues had been addressed petitioner wife did not object at that time upon consideration of the foregoing we conclude that the appeals_office did not abuse its discretion when it denied petitioner wife’s request for a 30-day continuance refusal to send transcripts in the levy form petitioner wife states that respondent failed to comply with her request for irs transcripts so that she could determine the amount owed in order to offer collection alternatives although respondent is under no obligation to satisfy petitioner wife’s requests for transcripts see 118_tc_162 newstat v commissioner tcmemo_2004_208 wl at n respondent provided petitioner wife with the amount owed in the letter and in the nftl mailed to her we conclude that there was no abuse_of_discretion for failing to provide petitioner wife with copies of the transcripts allowance of collection activities petitioner wife contends that respondent’s appeals_office abused its discretion by upholding respondent’s collection activities despite the existence of the installment_agreement however petitioner wife failed to make any payments petitioner wife also contends that she was forced to enter into the installment_agreement on date under duress however respondent counters that continued in accordance with the installment_agreement after the initial payment of dollar_figure on date and therefore the installment_agreement was no longer in effect and the account reverted to collection status see sec_6159 petitioner wife also contends that respondent issued three levies despite her request for a cdp hearing in the levy form and lien form if a cdp hearing is timely requested sec_6330 suspends a levy action until the conclusion of the hearing and any judicial review see 124_tc_296 aff’d 451_f3d_8 1st cir although three levies were indeed issued despite petitioner wife’s timely request for a cdp hearing each of those levies was withdrawn before the garnishment of wages or respondent was otherwise unable to levy on petitioner wife’s property the date levy on petitioner wife’s wages was released on date the date levy on petitioner wife’s wages was released on date and the july continued petitioner wife entered into the installment_agreement on her own accord and that she offers no specific facts for this allegation petitioner wife fails to set forth specific facts that show a genuine dispute of material fact exists regarding the issue of duress see rule d 98_tc_518 aff’d 17_f3d_965 7th cir additionally petitioner wife did not claim duress regarding the installment_agreement during the cdp hearing or at any other time to so brewton we do not review issues raised under sec_6330 if they were not raised at the collection hearing 129_tc_107 consequently we will not further address petitioner wife’s claim of duress levy on petitioner wife’s bank account was ineffective because the bank did not have records attributable to petitioner wife so brewton confirmed that all levy action was suspended and stated so in her date letter to petitioner wife petitioner wife also contends that respondent’s nftl was not withdrawn despite her request for a cdp hearing respondent may file nftls for tax periods and taxes whether or not covered by the cdp_notice issued under sec_6330 sec_301_6330-1 q a-g3 proced admin regs however pursuant to sec_6323 an nftl may be withdrawn without full payment and without prejudice under the following conditions the filing of the nftl was premature or otherwise not in accordance with administrative procedures of the internal_revenue_service the taxpayer had entered into an installment_agreement under sec_6159 to satisfy the tax_liability for which the nftl was imposed by means of installment payments unless such agreement provides otherwise withdrawal of the nftl will facilitate collection of the tax_liability with the consent of the taxpayer or the national_taxpayer_advocate nta the withdrawal of such notice would be in the best interest of the taxpayer determined by the nta or the taxpayer and the united_states see skidmore v commissioner tcmemo_2012_328 at sec_301_6323_j_-1 proced admin regs respondent contends that petitioner wife provided no information or support for her contention that the nftl be withdrawn we agree with respondent petitioner wife has not shown that any of the conditions under sec_6323 were satisfied consequently petitioner wife’s contention is without merit finally petitioner wife contends that on date respondent charged her dollar_figure for fees and other expenses for collection and that the charge is an illegal collection action apparently petitioner wife fails to appreciate that pursuant to sec_6321 costs of the lien may be included in the amount of the lien we have previously treated assessed collection costs including lien filing fees as a part of the taxpayer’s tax_liability see eg sponberg v commissioner tcmemo_2002_177 hansen v commissioner tcmemo_1996_158 petitioner wife was charged dollar_figure in connection with the filing of the nftl because the nftl was a proper collection action we conclude that so brewton did not abuse her discretion in allowing the costs of filing the nftl to be included in petitioner wife’s outstanding tax_liability conclusion petitioner wife has not advanced any argument or introduced any evidence that persuades us that respondent’s determination to sustain the levy was arbitrary capricious or without sound basis in fact respondent’s appeals_office determined that the requirements of applicable law and administrative procedure were met and concluded that the proposed collection actions appropriately balanced the need for efficient collection_of_taxes with petitioners’ concerns regarding the intrusiveness of the collection actions consequently we hold that respondent’s appeals_office did not abuse its discretion when it issued a notice_of_determination upholding the proposed collection actions in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
